Citation Nr: 1824675	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for pseudofolliculitis barbae (PB).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1981.  The Veteran also served in the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2013 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in San Diego, California.  The Board notes that the Veteran has recently moved to Texas, however it appears that jurisdiction continues to reside at the San Diego, California RO.  

In February 2018, the Veteran testified at a hearing using videoconference facilities before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

The issues of entitlement to service connection for residuals of a TBI, low back disability and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's reported tinnitus had its onset in active service.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, the Court of Appeals of Veterans Claims recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Service connection for an enumerated "chronic disease" such as sensorineural hearing and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  
	
	Tinnitus 

The Veteran contended in the February 2018 Board hearing that as a result of exposure to noise such as helicopter operations and artillery fire during his active service he suffers from tinnitus and has had tinnitus since active service.  The Department of Defense recognizes certain military occupational specialties (MOS) on a scale of probability of noise exposure from low to highly probable.  The Veteran's DD-214 shows his MOS as 67N10, helicopter repairer.  This MOS is rated on the DOD list as having a high probability of noise exposure.  The Veteran's records do not show he participated in combat and he does not contend that he participated in combat.  Regardless, even taking into account the Veteran's lay statements regarding exposure to artillery and helicopter noise, exposure to acoustic trauma or noise alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current tinnitus, or to have caused chronic or continuous symptoms of it.  Otherwise, the Veteran's tinnitus must be evaluated to have been compensably disabling within one year of service to be presumed incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's STRs do not contain complaints of tinnitus or symptoms such as ringing in the ears.  However, during a VA audiological examination in December 2015, the Veteran reported having tinnitus since 1980 on a constant basis and bilaterally.  The examiner noted that the Veteran had post-service noise exposure to truck engines and generators and opined that it was less likely than not that the Veteran's reported tinnitus was related to active service and related that there was suspicion of non-organic hearing loss.  

During his hearing before the Board, the Veteran testified that his ringing in the ears started while he was in the military working on turbine engines.  

Here, the Veteran's statement that he has had tinnitus since active service 37 years ago is inconsistent with the competent medical evidence of record and his STRs, which do not support a history of symptoms of tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

After a full review of the record, the Board finds that a grant of service-connected for tinnitus is warranted.  While the Veteran's STRs do not explicitly contain reports of tinnitus, the Veteran has credibly reported an onset of tinnitus in service.  As a layperson, he is competent to report tinnitus since service.  Accordingly, service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations pertaining to the payment of VA compensation benefits.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  


      a.  TBI

The Veteran contended in the February 2018 hearing that as a result of two falls during active service he has TBI.  The Veteran's service treatment records (STRs) show no treatment for or complaints relating to injuries related to a fall during active service.  There are no recorded complaints of or treatment for headaches in the STRs.  

While a medical history report in December 1987 did not have the box for history of head injury marked, in a prior March 1986 medical history report the Veteran marked the box associated with "head injury."  However, there are no associated medical evaluations prior to, concurrent with, or following that assertion.  

The Veteran contended at the February 2018 hearing that he has severe headaches and he complains about them "all the time."  The Veteran also contended at the hearing that his doctors have not mentioned any suspicion of the existence of TBI.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

Given, the Veteran reports of headaches, the Board is of the opinion to ascertain whether the Veteran's currently has any headaches or residuals of TBI related to his military to service to include his reported falls.

	b.  Low Back and PB

The Veteran also contends that he has a lower back disability and pseudofolliculitis barbae as a result of active duty service.  The Veteran has not had an examination for either of these conditions.  

Upon entry into the United States Army, the Veteran's medical enlistment examination dated July 1981 did not note any back problems.  The Veteran did not undergo a separation medical examination at his own request in July 1981.  The Veteran continued to serve in the United States Army Reserve after release from active duty, as a result he underwent regular medical examinations.  In a December 1987 medical examination, the examiner noted scoliosis grade 3 and ordered X-rays confirming that assessment.  In an October 2012 statement the Veteran recalled that he wore a back brace as a child and would sometimes lie on the floor when he had back pain.  The Veteran's current medical records show complaints of back pain and a notation of possible scoliosis in December 2012 without any related imaging studies or further examination.  The Veteran contended in the February 2018 hearing that he injured his back during two separate falls during active service.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 1110, 1131 (West 2014).  The Veteran should be afforded a VA examination to determine the current status of his spinal condition, as well as for an opinion on whether the Veteran's spinal condition was aggravated by active service.  

As for the pseudofolliculitis barbae, the Veteran's July 1982 medical examination noted the Veteran had evidence of that condition and the associated dimpling in the skin.  The Board notes that this medical examination was performed one year after the Veteran was released from active duty service.  The Veteran contended at the February 2018 hearing that he had this condition prior to entering active service.  The Veteran should be afforded a VA examination to determine if he has this condition currently, or has any associated scarring resulting from the condition, or if this condition was pre-existing service and underwent an increase in severity due to service.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, obtain any outstanding medical treatment records and associate them with the electronic claims file.  

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residuals of a traumatic brain injury (TBI), to include headaches.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer opinions as to the following:

(a) Identify any current residuals of head injury or current disability manifested by headaches; and 

(b) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any residuals of head injury and/or disability manifested by headaches were incurred or aggravated during his active military service, or is any way related or attributable to his military service.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for a VA spinal examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

For any spinal diagnosis made, the examiner should indicate:

(a)  an opinion on whether the back condition clearly and unmistakably existed prior to the Veteran's entrance into service;

(b)  if the condition did not pre-exist service, whether it is at least as likely as not (i.e. 50 percent probability) that such a back disorder was caused by or incurred during the Veteran's active service;

(c)  if the back disability existed prior to service, did the disability undergo an increase in severity during active service;

(d)  if the back disability underwent an increase in severity, is it undebatable (obvious or manifest) that the increase in severity was due to the natural progression of the disability.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of back disability symptoms or conditions in the medical record, to include the December 1987 medical examination noting scoliosis, as well as the Veteran's October 2012 statement discussing back problems as a child, with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Schedule the Veteran for a VA examination for skin conditions, including scarring as a result of pseudofolliculitis barbae.  The Veteran's electronic claims file, all service medical records, post-service medical treatment records, and the VA examinations, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should indicate:  

(a)  Does the Veteran have any current skin conditions?  

(b)  Does the Veteran have any residual scarring from pseudofolliculitis barbae?  

(c)  Is at least as likely as not (i.e. 50 percent probability) that any skin disorder or residual scarring was incurred in or otherwise related to the Veteran's active service?   

(d)  Did this condition clearly and unmistakably exist prior to active service?  

(e)  If the Veteran had a skin condition prior to active service, did the condition undergo an increase in severity during active service?

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of headache symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

5.  After undertaking any necessary additional development, readjudicate the disabilities on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


